Exhibit 10.40

 

AMENDMENT NO. 3, dated as of May 12, 2006 (this “Amendment”), to the
STOCKHOLDERS’ AGREEMENT, dated as of August 15, 2002, as amended by Amendment
No. 1, dated as of April 28, 2005 and Amendment No. 2, dated as of October 24,
2005 (as so amended, the “Existing Agreement”), among MQ ASSOCIATES, INC., a
Delaware corporation (the “Company”), and the stockholders of the company party
thereto.

 

By executing and delivering this Amendment, the undersigned hereby agree as set
forth below. Capitalized terms used but not defined herein shall have the
respective meanings given to them in the Existing Agreement.

 

Section 1.              Amendments.

 

Section 3.1(a) of the Existing Agreement shall be amended and restated in its
entirety to read as set forth below.

 

“3.1        Election of Directors, Voting.

 

(a)           Each holder of Stockholder Shares hereby covenants and agrees to
vote all of his, her or its Stockholder Shares (i) to cause the number of
directors constituting the Board to be seven (7) and (ii) to cause the Company
to comply with all obligations under the Documents. At each annual meeting of
the holders of any class of Stockholder Shares, and at each special meeting of
the holders of any class of Stockholder Shares called for the purpose of
electing directors of the Company, and at any time at which holders of any class
of Stockholder Shares shall have the right to, or shall, vote for or consent in
writing to the election of directors of the Company, then, and in each such
event, the holders of Stockholder Shares shall vote all of the Stockholder
Shares owned by them for, or consent in writing with respect to such shares in
favor of, the election of a Board constituted as follows:

 

(i)            three (3) representatives designated by the Requisite Investor
Holders, two of which designees shall initially be Benjamin B. Edmands and
Stephen Murray;

 

(ii)           one (1) representative designated by JPMP Global Investors, which
designee shall initially be Nancy-Ann DeParle;

 

(iii)          two (2) representatives designated by the Requisite Holders
(which, for purposes of this paragraph (iii) only, shall not include Daniel
Schaefer and Michael Villa), which representatives shall be knowledgeable in the
Company’s industry and shall not be employees of the Company or any of its
Subsidiaries; and

 

(iv)          one representative who shall be the Chief Executive Officer of the

 

--------------------------------------------------------------------------------


 

Company (the “CEO Director”) for such period as he or she shall hold such
office; the CEO Director shall initially be C. Christian Winkle.”

 

Section 2.              No other Amendments or Waivers.

 

Except as modified by this Amendment, the Existing Agreement shall remain in
full force and effect, enforceable in accordance with its terms. This Amendment
is not a consent to any waiver or modification of any other terms or conditions
of the Existing Agreement or any of the instruments or documents referred to in
the Existing Agreement and shall not prejudice any right or rights which the
parties thereto may now or hereafter have under or in connection with the
Existing Agreement or any of the instruments or documents referred to therein.

 

Section 3.              Effectiveness; Counterparts

 

This Amendment may be executed in two or more counterparts, all of which shall
be considered one and the same agreement and shall become effective when one or
more counterparts have been signed by the Company and the Requisite Holders (by
facsimile or otherwise) to the other party, it being understood that all parties
need not sign the same counterpart. Any counterpart or other signature to this
Amendment that is delivered by facsimile shall be deemed for all purposes as
constituting good and valid execution and delivery by such party of this
Amendment.

 

Section 4.              Governing Law.

 

This Amendment shall be governed by and construed and enforced in accordance
with the laws of the State of New York without giving effect to any choice or
conflict of law provision or rule (whether in the State of New York or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of New York.

 

*******

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have duly executed this Amendment No. 3 to the
Existing Agreement as of the date first above written.

 

 

MQ ASSOCIATES, INC.

 

 

 

 

 

 

 

By:

/s/ C. Christian Winkle

 

 

 

Name: C. Christian Winkle

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

MQ INVESTMENT HOLDINGS, LLC

 

 

 

 

By:

J.P. Morgan Partners (BHCA), L.P.,

 

 

its Managing Member

 

 

 

 

By:

JPMP Master Fund Manager, L.P.,

 

 

its General Partner

 

 

 

 

By:

JPMP Capital Corp.,

 

 

its General Partner

 

 

 

 

 

 

 

By:

/s/ Stephen Murray

 

 

 

Name: Stephen Murray

 

 

Title:

 

 

 

 

MQ INVESTMENT HOLDINGS II, LLC

 

 

 

 

 

 

 

By:

/s/ Benjamin B. Edmands

 

 

 

Name: Benjamin B. Edmands

 

 

Title:

 

[Signature Page to Stockholders’ Agreement, Amendment No. 3]

 

--------------------------------------------------------------------------------


 

 

FOR PURPOSES OF SECTION 6.1(b)(iii) OF
THE EXISTING AGREEMENT ONLY:

 

 

 

 

 

 

 

J.P. MORGAN PARTNERS GLOBAL
INVESTORS, L.P.

 

 

 

 

 

 

 

By:

JPMP Global Investors, L.P.,

 

 

its General Partner

 

 

 

 

By:

JPMP Capital Corp.,

 

 

its General Partner

 

 

 

 

 

 

 

By:

/s/ Stephen Murray

 

 

 

Name: Stephen Murray

 

 

Title:

 

[Signature Page to Stockholders’ Agreement, Amendment No. 3]

 

--------------------------------------------------------------------------------